Name: Commission Regulation (EC) No 2614/95 of 9 November 1995 amending Regulation (EEC) No 2911/90 laying down detailed rules of application for aid for the production of certain varieties of grapes for drying
 Type: Regulation
 Subject Matter: management;  plant product;  agricultural policy;  farming systems;  foodstuff;  deterioration of the environment
 Date Published: nan

 10 . 11 . 95 EN Official Journal of the European Communities No L 268/7 COMMISSION REGULATION (EC) No 2614/95 of 9 November 1995 amending Regulation (EEC) No 2911 /90 laying down detailed rules of application for aid for the production of certain varieties of grapes for drying THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables ('), as last amended by Commission Regulation (EC) No 2314/95 (2), and in particular Article 6 (6) thereof, which , by virtue of officially recognized natural disas ­ ters , have a yield below that threshold to qualify for aid 2. The second indent of the second subparagraph of Article 3 ( 1 ) is replaced by the following : '  authorize other producers to replace the cultivation declaration by a statement to the effect that there is no change as compared with the previous situa ­ tion .' Whereas Commission Regulation (EEC) No 29 1 1 /90 (3), as last amended by Article 2 (c) of Regulation (EC) No 2475/94 (4), lays down that Member States may grant aid to areas which, as a result of natural disasters, have a yield below the production threshold ; whereas limiting that derogation to damaged areas with a yield equal to at least 50 % of the threshold could lead to unfair treatment for the producers most affected by such disasters ; whereas that limitation should therefore be abolished ; Whereas experience has shown that certain measures to extend the scope and effectiveness of checks should be adopted ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Veget ­ ables, 3 . The following paragraph 3 is added to Article 3a : '3 . The aid application may relate to areas smaller than those shown in the cultivation declaration .' 4 . Article 6 is amended as follows : (a) Paragraph 1 is amended as follows : (i ) in the opening sentence 'aid applications' is replaced by 'cultivation declarations and aid applications' ; (ii ) the following indent is added after the first indent : '  the accuracy of the yields given in the aid applications,' (b) Paragraph 2 is replaced by the following : ' 2 . Member States shall organize on-the-spot checks in accordance with paragraph 3 covering a representative percentage of declarations submitted in each competent administrative unit. That percentage may not be less than 1 % and shall be increased to at least 15 % where a significant number of incorrect declarations is discovered. On-the-spot checks shall cover :  all declarations relating to an area of four hectares or more ,  all declarations in which discrepancies are revealed by the cross checks referred to in the final subparagraph of paragraph 1 ,  a significant percentage of other declarations selected at random.' (c) In the opening sentence of paragraph 3 'applica ­ tion ' is replaced by 'cultivation declaration '. HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2911 /90 is hereby amended as follows : 1 . The second subparagraph of Article 2 (c) is replaced by the following : 'However, the Member States shall be authorized, with the agreement of the Commission, to allow areas ( ! ) OJ No L 49, 27 . 2. 1986, p. 1 . (2) OJ No L 233 , 30 . 9 . 1995, p. 69 . (3) OJ No L 278 , 10 . 10 . 1990, p. 35. (4) OJ No L 264, 14 . 10 . 1994, p. 6 . No L 268/8 EN Official Journal of the European Communities 10 . 11 . 95 5. Article 7 is amended as follows : (a) Paragraph 1 (a) is replaced by the following : '(a) smaller than that measured, the declared area shall be used for calculation of the aid .' (b) Paragraph 2 is replaced by the following : '2 . No aid shall be paid in respect of the current marketing year and the following marketing year if the check establishes that the area declared is greater by 15 % or more than that measured. For areas not exceeding one hectare , however, that percentage shall be 20 % .' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. Article 1 (2), (4) (b) and (5) shall apply from the 1996/97 harvest. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 9 November 1995. For the Commission Franz FISCHLER Member of the Commission